Title: To James Madison from William Pierce, 6 December 1788
From: Pierce, William
To: Madison, James


Dear Sir
Savannah, December 6th. 1788.
As I flatter myself you will be seated in one of the senatorial Chairs of the United States, I take the liberty (and I do it in full confidence that you will think me worthy of the appointment) to ask you for your vote and interest for the Office of Collector to the Port of Savannah. My views and future prospects will be confined within the limits of Georgia; I shall attempt nothing in the Legislative department of the new Government.
I will thank you to mention me to whoever may be appointed from Virginia, and to recommend me to the Senators of North Carolina. I am Dr Sir with very much esteem and respect, Your mo: obt. servt
Wm. Pierce.
P. S.—please to answer this Letter thro’ Mr. Chs Thompson.
